Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardiner “Sensors for monitoring resin infusion flow front and cure” (https://www.compositesworld.com/articles/sensors-for-monitoring-resin-infusion-flow-front-and-cure), in the interest of clarity, Gardiner “Sensors for monitoring resin infusion flow front and cure” will further be referred to as Gardiner.
Regarding claim 1, Gardiner teaches:
A method for manufacturing a wind turbine blade (Page 1, Paragraph 3), comprising: 
monitoring a process of infusing and/or curing a fiber lay-up with resin in a mold (Page 3), wherein the monitoring is based on sensor data obtained from a resin infusion and/or curing process displayed in an augmented reality device (Pages 3-5).

Regarding claim 2, Gardiner teaches the limitations of claim 1, which claim 2 depends on. Gardiner further teaches:
wherein the sensor data includes a measured physical quantity of the mold of the fiber lay-up arranged in the mold and/or of the resin (Pages 3-5).

Regarding claim 3, Gardiner teaches the limitations of claim 1, which claim 3 depends on. Gardiner further teaches:
wherein the physical quantity includes temperature, pressure, current position of the resin, viscosity, refractive index, density, electric properties and/or dielectric properties (Pages 3-5).

Regarding claim 5, Gardiner teaches the limitations of claim 1, which claim 5 depends on. Gardiner further teaches:
wherein the sensor data includes location data and/or time data (Pages 3-5).

Regarding claim 6, Gardiner teaches the limitations of claim 1, which claim 6 depends on. Gardiner further teaches:
wherein the sensor data displayed in the augmented reality device are processed sensor data including a temperature distribution, a pressure distribution, a resin flow front representation and/or a resin curing representation (Pages 3-5).

Regarding claim 7, Gardiner teaches the limitations of claim 1, which claim 7 depends on. Gardiner further teaches:
wherein the sensor data are displayed in the augmented reality device overlaid onto digital data of the mold and/or of the blade (Pages 3-5).

Regarding claim 8, Gardiner teaches the limitations of claim 1, which claim 8 depends on. Gardiner further teaches:
wherein the sensor data are collected by a sensor arranged in an internal structure of the mold and/or at an inner surface of the mold (Pages 3-5).

Regarding claim 9, Gardiner teaches the limitations of claim 1, which claim 9 depends on. Gardiner further teaches:
wherein the sensor data are collected by a sensor arranged on and/or within the fiber lay-up (Pages 3-5).

Regarding claim 10, Gardiner teaches the limitations of claim 9, which claim 10 depends on. Gardiner further teaches:
wherein at least a portion of the sensor remains in the infused and cured fiber lay-up of the manufactured blade (Pages 3-5).

Regarding claim 11, Gardiner teaches the limitations of claim 1, which claim 11 depends on. Gardiner further teaches:
Comprising, after the step of monitoring, the step of altering the resin infusion process based on the monitoring result (Pages 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner “Sensors for monitoring resin infusion flow front and cure” (https://www.compositesworld.com/articles/sensors-for-monitoring-resin-infusion-flow-front-and-cure), as applied to claims 1 and 11 above, respectively, and further in view of Inholland “Augmented Reality Gimmick or Game Changer” (https://www.youtube.com/watch?v=r39DpojM5n8), in the interest of clarity, Gardiner “Sensors for monitoring resin infusion flow front and cure” will further be referred to as Gardiner, and Inholland “Augmented Reality Gimmick or Game Changer” (https://www.youtube.com/watch?v=r39DpojM5n8) will further be referred to as Inholland. 
Regarding claim 4, Gardiner teaches the limitations of claim 1, which claim 4 depends on, but does not teach the sensor data including chemical information of the resin, however, Inholland, in a similar field of endeavor, a method of fiber resin molding using an augmented reality device, teaches:
wherein the sensor data includes a chemical information of the resin (Video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor data of Gardiner to incorporate the teachings of Inholland and include chemical information of the resin. The purpose, as stated by Inholland, being that it provides quick monitoring device while keeping your hands free to work (Video, 1:51 – 2:00).	

Regarding claim 12, Gardiner teaches the limitations of claim 11, which claim 12 depends on, but does not teach altering the infusion by opening an inlet channel, heating the mold, or increasing pressure, however, Inholland, in a similar field of endeavor, a method of fiber resin molding using an augmented reality device, teaches:
wherein the resin infusion process is altered by opening a resin inlet channel, heating the mold and/or increasing the infusion pressure (Video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the infusion process of Gardiner to incorporate the teachings of Inholland and alter the infusion by opening an inlet channel, heating the mold, or increasing pressure. The purpose, as stated by Inholland, being to start (the infusion), increase flow speed (Video, 0:05 – 0:15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748